IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

DR. ANILA DAULATZAI,

Plaintiff,
¥. *
CIVIL NO. JKB-21-0590
STATE OF MARYLAND, et al, *
Defendants. *
* * * * * * * * * + * *

MEMORANDUM

In this suit, Plaintiff alleges she was forcibly removed from a Southwest Airlines flight
traveling from Baltimore to Los Angeles on September 26, 2017. (See First Am. Compl. ¥ 19,
ECF No. 3.) She further alleges this removal was racially motivated and has sued Southwest
Airlines and the State of Maryland (collectively, “Defendants”) for various torts and
_ constitutional violations, (/d. at 6-12.) Currently pending before the Court is Plaintiffs Motion
for Leave to File a Second Amended Complaint (ECF No. 28). The motion is fully briefed, and
no hearing is required. See Local Rule 105.6 (D. Md. 2018). For the following reasons, an
Order will issue granting Plaintiff's Motion for Leave to File a Second Amended Complaint and
further directing the parties regarding the briefing schedule for dispositive motions related to the
Second Amended Complaint.

At this stage, the parties contest two points: (1) whether the filing of Plaintiff's third
Complaint constitutes an “other amendment” subject to the consent or leave requirement of
Federal Rule of Civil Procedure 15(a)(2); and (2) if so, whether leave to file the Second

Amended Complaint is appropriate in this case. The Court concludes that Plaintiff is required to
seek leave to file the pending Complaint, but that leave should be granted because Defendants
have failed to show that amendment would be futile,

Although this is the second time that Plaintiff seeks to amend her Complaint, it is her first
attempt to do so in federal court, as her initial amendment came prior to Defendants’ removal of
this case, (See Not. Removal Ex. 2, ECF No, 1-3.) Her view is that the Federal Rules of Civil
Procedure—specifically Rules 15(a){1) and 81—provide a plaintiff with one opportunity to
amend as a matter of course in federal court, irrespective of any prior amendments in state court.
(Mot. Leave to Amend Mem. Supp. at 4-5 n.1, ECF No. 28-1.)

To elaborate, Rule 15(a)(1) permits a plaintiff to “amend its pleading once as a matter of
course.” Fed. R. Civ. P. 15(a){1). Because the Federal Rules apply to a removed action only
“after it is removed from a state court,” see Fed. R. Civ. P. 81(c)(1), Plaintiff argues that Rule
15(a)(1)’s matter of course amendment provision “contemplate[s] that the parties are allowed to
amend once as a matter of course in the proceedings in federal court.” (Mot. Leave to Amend
Mem. Supp. at 4-5.) Defendants, in contrast, emphasize that “[t]he docket in this case already
contain[s] an original complaint (Doc. No. 2) and an amended complaint (Doc. No. 3),” meaning
that the pending Complaint is a second amended complaint subject to Rule 15(a)(2)’s
requirement that a party seeking amendment must obtain the “opposing party’s written consent
or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Other district courts have read Federal Rule of
Civil Procedure 15 in the manner urged by both Plaintiff and Defendant. (Compare Mot. Leave
to Amend Mem. Supp. at 5 (collecting cases allowing matter of course amendment), with Opp’n
Mot. Amend at 3-4 (collecting cases requiring leave).)

This Court concludes that the better reading of the relevant rules requires Plaintiff to seek

leave to amend her Complaint, even though her previous amendment occurred in state court.
First, Plaintiff's position adds a limitation that is not in the plain language of Federal Rule 15,
which uses the generalized terms “amendment” and “amend” without specifying that such an
amendment need occur under the federal rules. See Fed. R. Civ. P. 15. Second, this Court reads
Rule 15 against background principles of federalism, which require a federal court to “treat the
pre-removal state court proceedings as if they occurred before [the federal court].” Holmes v.
AC & § Inc., 388 F. Supp. 2d 663, 669 (E.D. Va. 2004). Taken together, these points confirm

' that Plaintiff, for purposes of Rule 15, is currently seeking to amend her Complaint for a second
time. Because Rule 15 is indifferent to whether the prior amendments to a complaint were
sought under the Federal Rules, Plaintiff's amendment falls into the category of “all other cases,
[where] a party may amend only with the opposing party’s written consent or the court’s leave.”
Fed. R. Civ. P. 15(a)(2). Lacking the former, Plaintiff must seek the latter.

As an alternative to her claim that she may amend her Complaint as a matter of course,
Plaintiff seeks leave to amend. (Mot. Amend at 5-6.) “[I]n the absence of any apparent or
declared reason—such as undue delay, bad faith or dilatory motive on the part of the movant,
repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the
opposing party by virtue of allowance of the amendment, futility of amendment, etc.—the leave
sought should, as the rules require, be ‘freely given.’” Everett v. Prison Health Servs., 412 F.
App’x 604, 606 (4th Cir. 2011) (quoting Foman v. Davis, 371 U.S, 178, 182 (1962)).
Defendants argue that leave to amend should be denied because any amendment would be futile.
(Opp’n Mot. Amend at 4.) In support of this argument, they attach as exhibits “the Motion[s] to
Dismiss that they would file in response to the Second Amended Complaint if leave were

granted.” ([d.; see also ECF Nos. 29-1, 29-2.)
An amendment to a complaint is futile “when the proposed amendment is clearly
insufficient and frivolous on its face.” Miller v. Ma. Dep't of Nat. Res., 813 F. App’x 869, 880
(4th Cir. 2020). One form of insufficiency is where “the proposed amended complaint fails to
satisfy the federal rules,” because it “does not properly state a claim under Rule 12(b)(6).”
United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008).
However, claims of futility based on susceptibility to dismissal under Rule 12(b)(6) must identify
deficiencies that are “obvious on the face of the proposed amendment.” Johnson v. Oroweat
Foods Co., 785 F.2d 503, 510 (4th Cir. 1986). For example, the Fourth Circuit has affirmed
denials of leave to amend on futility grounds where a plaintiff's putative amendments raised
frivolous legal theories or had readily apparent factual flaws. See Harris v. Salley, 339 F. App’x
281, 283 (4th Cir. 2009) (affirming denial of leave to amend to add equal protection claims
seeking to require “that several putative defendants cooperate to ensure [a] criminal
prosecution”); Mayfield v. Nat’l Ass'n for Stock Car Auto Racing, Inc., 674 F.3d 369, 379 (4th
Cir. 2012) (affirming denial of leave where amended claims would be clearly subject to “liability
waivers [that] preclude recovery”). Conversely, the Fourth Circuit has not found amendment to
be futile where “[t]he complexity of the arguments advanced by counsel on both sides indicates
the issue... is not obviously frivolous.” Johnson, 785 F.2d at 511.

Even a brief review of Defendants’ proposed motions to dismiss confirms that Plaintiffs
proposed Second Amended Complaint is not so facially deficient as to be futile. Defendants’
motions contain more than forty pages of substantive arguments and suggest that the resolution
of Plaintiffs claims implicates complex questions including, but hardly limited to, preemption
under the Airline Deregulation Act, 49 U.S.C. § 41713(b); the (newly modified) pleading

standards under 42 U.S.C. § 1981; and Southwest’s statutory immunity under 49 U.S.C. § 44902.
(See ECF No, 29-1 at 30-31; ECF No. 29-2 at 7-15, 26-27.) A complaint that requires a
reticulated analysis of multiple complex statutes to potentially reveal its failure to state viable
claims is not “clearly insufficient and frivolous on its face.” Miller, 813 F. App’x at 880. While
the Court does not prejudge the ultimate merits of Defendants’ motions to dismiss, those motions
are more appropriately resolved by granting Plaintiffs requested amendment and subjecting that
amendment to fully briefed dispositive motions.

Based on the parties’ filings, the Court believes this case can be promptly placed in the
requisite posture. Plaintiff has already filed the substance of her Second Amended Complaint
and Defendants have represented that the motions attached to their briefing are the motions “they
would file in response to the Second Amended Complaint if leave were granted.” (Opp’n Mot.
Amend at 4.) Thus, the Court’s order will expedite the first half of the dispositive motions
process by directing Plaintiff to re-file her Second Amended Complaint within seven (7) days.
Defendants must file any motions to dismiss within seven (7) days of Plaintiffs filing. Further
briefing will be subject to the ordinary deadlines for responses and replies before this Court. See
Local Rule 105.2 (D. Md. 2018).

Accordingly, an Order will enter granting Plaintiff's Motion for Leave to File a Second
Amended Complaint (ECF No. 28) and further directing the parties consistent with this

Memorandum.
DATED this SO day of June, 2021.
BY THE COURT:

La) ome TK 2a

James K. Bredar
Chief Judge

 
